Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated and is effective as
of April 17, 2018 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation (“Bank”), and DOVA PHARMACEUTICALS, INC., a Delaware
corporation (“Dova”) and AKARX, INC., a Delaware corporation (“Akarx” and
together with Dova, each a “Co-Borrower” and collectively “Co-Borrowers”),
provides the terms on which Bank shall lend to Co-Borrowers and Co-Borrowers
shall repay Bank.  The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Co-Borrowers hereby
unconditionally promise to pay Bank the outstanding principal amount of all
Credit Extensions and accrued and unpaid interest thereon as and when due in
accordance with this Agreement.

 

2.1.1                     Term Loan.

 

(a)                                 Availability.  Subject to and upon the terms
and conditions of this Agreement, Bank shall make a term loan to Co-Borrowers in
a principal amount equal to Twenty Million Dollars ($20,000,000) (the “Term
Loan”) on the Effective Date or as soon thereafter as all conditions precedent
to the making thereof have been met.

 

(b)                                 Repayment.  The Term Loan shall be
“interest-only” during the Interest-Only Period, with interest due and payable
in accordance with Section 2.3(d) hereof.  Thereafter, the Term Loan shall be
payable in (i) the Applicable Number of equal monthly installments of principal
plus (ii) monthly payments of accrued and unpaid interest (each, a “Term Loan
Payment”) beginning on the Amortization Start Date and continuing on the same
day of each month thereafter.  Borrower’s final Term Loan Payment, due on the
Term Loan Maturity Date, shall include all outstanding principal and accrued and
unpaid interest with respect to the Term Loan and the Final Payment.  After
repayment, the Term Loan may not be reborrowed.

 

(c)                                  Prepayment.

 

(i)                                     Voluntary Prepayment.  Co-Borrowers
shall have the option to prepay all, but not less than all, of the Term Loan
advanced by Bank under this Agreement, provided that Co-Borrowers (a) deliver
written notice to Bank of their election to prepay such Term Loan at least ten
(10) Business Days prior to such prepayment, and (b) pay, on the date of such
prepayment (w) all outstanding principal due in connection with the Term Loan,
plus accrued and unpaid interest thereon, (x) the Final Payment, (y) the
Prepayment Fee (if applicable) and (z) all other sums, if any, that shall have
become due and payable hereunder in connection with the Term Loan.

 

(ii)                                  Mandatory Prepayment Upon an
Acceleration.  If the Term Loan has become due and payable according to the
terms hereof due to the occurrence and continuance of an Event of Default,
Co-Borrowers shall immediately pay to Bank an amount equal to the sum of (a) all
outstanding principal, due in connection with the Term Loan, plus accrued and
unpaid interest thereon, (b) the Final Payment, (c) the Prepayment Fee (if
applicable), and (d) all other sums, if any, that shall have become due and
payable hereunder in connection with the Term Loan.

 

2.2                               Intentionally Omitted.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

2.3                               Payment of Interest on the Credit Extensions.

 

(a)                                 Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loan shall accrue interest at a
floating per annum rate equal to the Prime Rate plus one and one quarter
percentage points (1.25%), which interest shall be payable monthly in arrears in
accordance with Section 2.3(d) below; provided, however, during a Cash
Collateralization Period, the principal amount outstanding under the Term Loan
shall accrue interest at a floating per annum rate equal to the Prime Rate.

 

(b)                                 Default Rate.  Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is three percentage points (3.0%) above
the rate that is otherwise applicable thereto (the “Default Rate”).  Fees and
expenses which are required to be paid by Co-Borrowers pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations.  Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.

 

(c)                                  Adjustment to Interest Rate.  Changes to
the interest rate of any Credit Extension based on changes to the Prime Rate
shall be effective on the effective date of any change to the Prime Rate and to
the extent of any such change.

 

(d)                                 Payment; Interest Computation.  Interest is
payable monthly on the thirteenth (13) calendar day of each month and shall be
computed on the basis of a 360-day year for the actual number of days elapsed. 
In computing interest, (i) all payments received after 2:00 p.m. Eastern time on
any day shall be deemed received at the opening of business on the next Business
Day, and (ii) the date of the making of any Credit Extension shall be included
and the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

 

2.4                               Fees.  Co-Borrowers shall pay to Bank:

 

(a)                                 Final Payment.  The Final Payment, when due
hereunder; provided, however, that Bank shall use commercially reasonable
efforts to refinance the cash flow impact of the Final Payment if Borrower
refinances the Term Loan with Bank;

 

(b)                                 Prepayment Fee.  The Prepayment Fee, if and
when due pursuant to the terms of Section 2.1.1(c); provided, however, that that
Bank shall waive the Prepayment Fee if Borrower refinances the Term Loan with
Bank; and

 

(c)                                  Bank Expenses.  All Bank Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due (or, if no stated due date, upon demand by Bank).

 

(d)                                 Fees Fully Earned.  Unless otherwise
provided in this Agreement or in a separate writing by Bank, Co-Borrowers shall
not be entitled to any credit, rebate, or repayment of any fees earned by Bank
pursuant to this Agreement notwithstanding any termination of this Agreement or
the suspension or termination of Bank’s obligation to make loans and advances
hereunder.  Bank may deduct amounts owing by Co-Borrowers under the clauses of
this Section 2.4 pursuant to the terms of Section 2.5(c).  Bank shall provide
Co-Borrowers written notice of deductions made from the Designated Deposit
Account pursuant to the terms of the clauses of this Section 2.4.

 

2.5                               Payments; Application of Payments; Debit of
Accounts.

 

(a)                                 All payments to be made by Co-Borrowers
under any Loan Document shall be made in immediately available funds in Dollars,
without setoff or counterclaim, before 2:00 p.m. Eastern time on the date

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

when due.  Payments of principal and/or interest received after 2:00
p.m. Eastern time are considered received at the opening of business on the next
Business Day.  When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

(b)                                 Bank has the exclusive right to determine
the order and manner in which all payments with respect to the Obligations may
be applied.  Co-Borrowers shall have no right to specify the order or the
accounts to which Bank shall allocate or apply any payments required to be made
by Co-Borrowers to Bank or otherwise received by Bank under this Agreement when
any such allocation or application is not specified elsewhere in this Agreement.

 

(c)                                  Bank may debit any of Co-Borrowers’ deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Co-Borrowers owe Bank when due.  These debits
shall not constitute a set-off.

 

2.6                               Withholding.  Payments received by Bank from
Co-Borrowers under this Agreement will be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority (including any interest, additions to tax or penalties
applicable thereto).  Specifically, however, if at any time any Governmental
Authority, applicable law, regulation or international agreement requires
Co-Borrowers to make any withholding or deduction from any such payment or other
sum payable hereunder to Bank, Co-Borrowers hereby covenant and agree that the
amount due from Co-Borrowers with respect to such payment or other sum payable
hereunder will be increased to the extent necessary to ensure that, after the
making of such required withholding or deduction, Bank receives a net sum equal
to the sum which it would have received had no withholding or deduction been
required, and Co-Borrowers shall pay the full amount withheld or deducted to the
relevant Governmental Authority.  Co-Borrowers will, upon request, furnish Bank
with proof reasonably satisfactory to Bank indicating that Co-Borrowers have
made such withholding payment; provided, however, that Co-Borrowers need not
make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Co-Borrowers.  The
agreements and obligations of Co-Borrowers contained in this Section 2.6 shall
survive the termination of this Agreement.

 

3                                         CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Bank’s obligation to make the initial Credit Extension is subject to
the condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)                                 duly executed original signatures to the
Loan Documents;

 

(b)                                 each Co-Borrower’s Operating Documents and
long-form good standing certificates of each Co-Borrower and its Subsidiaries
certified by the Secretary of State (or equivalent agency) of such Co-Borrower
and such Subsidiaries’ jurisdiction of organization or formation and each
jurisdiction in which such Co-Borrower and each Subsidiary is qualified to
conduct business, each as of a date no earlier than thirty (30) days prior to
the Effective Date;

 

(c)                                  duly executed original signatures to the
completed Borrowing Resolutions for each Co-Borrower;

 

(d)                                 certified copies, dated as of a recent date,
of financing statement searches, as Bank may request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements constitute Permitted Liens;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

(e)                                  the Perfection Certificates of
Co-Borrowers, together with the duly executed original signatures thereto;

 

(f)                                   timely receipt of an executed
Payment/Advance Form; and

 

(g)                                  payment of the fees and Bank Expenses then
due as specified in Section 2.4 hereof.

 

3.2                               Conditions Precedent to all Credit
Extensions.  Bank’s obligations to make each Credit Extension, including the
initial Credit Extension, is subject to the following conditions precedent:

 

(a)                                 the representations and warranties in this
Agreement shall be true, accurate, and complete in all material respects on the
date of the Payment/Advance Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Co-Borrowers’ representation and warranty
on that date that the representations and warranties in this Agreement remain
true, accurate, and complete in all material respects; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

 

(b)                                 Bank determines to its satisfaction that
there has not been a Material Adverse Change.

 

3.3                               Covenant to Deliver.  Co-Borrowers agree to
deliver to Bank each item required to be delivered to Bank under this Agreement
as a condition precedent to any Credit Extension.  Co-Borrowers expressly agree
that a Credit Extension made prior to the receipt by Bank of any such item shall
not constitute a waiver by Bank of Co-Borrowers’ obligation to deliver such
item, and the making of any Credit Extension in the absence of a required item
shall be in Bank’s sole discretion.

 

3.4                               Post-closing Conditions.  No later than thirty
(30) days after the Effective Date, Co-Borrowers shall have delivered to Bank
(i) a long-form good standing certificate issued by the Georgia Secretary of
State to Dova Pharmaceuticals, Inc. and (ii) evidence satisfactory to Bank that
the insurance policies and endorsements required by Section 6.5 hereof are in
full force and effect, together with appropriate evidence showing lender loss
payable and/or additional insured clauses or endorsements in favor of Bank.

 

4                                         CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Co-Borrowers
hereby grant Bank, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Bank, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Co-Borrowers’ sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Co-Borrowers.

 

4.2                               Priority of Security Interest.  Co-Borrowers
represent, warrant, and covenant that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral (subject only to Permitted Liens that are permitted
pursuant to the terms of this Agreement to have superior priority to Bank’s Lien
under this Agreement).  If any Co-Borrower acquires a commercial tort claim,
such Co-Borrower shall promptly notify Bank in a writing signed by Co-Borrower
of the general details thereof and grant

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

to Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.

 

4.3                               Authorization to File Financing Statements. 
Co-Borrowers hereby authorize Bank to file financing statements, without notice
to Co-Borrowers, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by Co-Borrowers or any other Person, shall be deemed to violate the
rights of Bank under the Code.  Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

5                                         REPRESENTATIONS AND WARRANTIES

 

Each Co-Borrower represents and warrants as follows:

 

5.1                               Due Organization, Authorization; Power and
Authority.  Co-Borrower is duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to have a material
adverse effect on Co-Borrower’s business.  In connection with this Agreement,
Co-Borrower has delivered to Bank a completed certificate signed by Co-Borrower,
entitled “Perfection Certificate”.  Co-Borrower represents and warrants to Bank
that (a) Co-Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Co-Borrower is an organization
of the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Co-Borrower’s
organizational identification number or accurately states that Co-Borrower has
none; (d) the Perfection Certificate accurately sets forth Co-Borrower’s place
of business, or, if more than one, its chief executive office as well as
Co-Borrower’s mailing addresses (if different than their chief executive
office); (e) Co-Borrower (and each of their predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to
Co-Borrower and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that Co-Borrower may from time
to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement).  If Co-Borrower is not now a Registered Organization but later
becomes one, Co-Borrower shall promptly notify Bank of such occurrence and
provide Bank with Co-Borrower’s organizational identification number.

 

The execution, delivery and performance by Co-Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Co-Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Co-Borrower or any of its Subsidiaries or any of their property or assets
may be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Co-Borrower is bound.  Co-Borrower is not in default
under any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Co-Borrower’s business.

 

5.2                               Collateral.  Co-Borrower has good title to,
rights in, and the power to transfer each item of the Collateral upon which it
purports to grant a Lien hereunder, free and clear of any and all Liens except
Permitted Liens.  Co-Borrower has no Collateral Accounts at or with any bank or
financial institution other than Bank or Bank’s Affiliates except for the
Collateral Accounts described in the Perfection Certificate delivered to Bank in
connection herewith and which Co-Borrower has taken such actions as are
necessary to give Bank a perfected security interest therein, pursuant to the
term of Section 6.6.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

 

Co-Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Co-Borrower and noted on the Perfection Certificate.  Each Patent
which it owns or purports to own and which is material to Co-Borrower’s business
is valid and enforceable, and no part of the Intellectual Property which
Co-Borrowers own or purport to own and which is material to Co-Borrower’s
business has been judged invalid or unenforceable, in whole or in part.  To the
best of Co-Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim would not reasonably be expected to have a material adverse
effect on Co-Borrower’s business.

 

Except as noted on the Perfection Certificate, Co-Borrower is not a party to,
nor is it bound by, any Restricted License.

 

5.3                               Intentionally Omitted.

 

5.4                               Litigation.  There are no actions or
proceedings pending or, to the knowledge of any Responsible Officer, threatened
in writing by or against Co-Borrower or any of its Subsidiaries involving more
than, individually or in the aggregate, Two Hundred Thousand Dollars ($200,000).

 

5.5                               Financial Statements; Financial Condition. 
All consolidated financial statements for Co-Borrower and any of its
Subsidiaries delivered to Bank fairly present in all material respects
Co-Borrower’s consolidated financial condition and Co-Borrower’s consolidated
results of operations.  There has not been any material deterioration in
Co-Borrower’s consolidated financial condition since the date of the most recent
financial statements submitted to Bank.

 

5.6                               Solvency.  The fair salable value of
Co-Borrower’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of Co-Borrower’s liabilities; Co-Borrower is not left
with unreasonably small capital after the transactions in this Agreement; and
Co-Borrower is able to pay its debts (including trade debts) as they mature.

 

5.7                               Regulatory Compliance.  Co-Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended.  Co-Borrower is not engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Co-Borrower
(a) has complied in all material respects with all Requirements of Law, and
(b) has not violated any Requirements of Law the violation of which could
reasonably be expected to have a material adverse effect on its business.  None
of Co-Borrower’s or any of its Subsidiaries’ properties or assets have been used
by Co-Borrower or any Subsidiary or, to the best of Co-Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Co-Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

5.8                               Subsidiaries; Investments.  Co-Borrower does
not own any stock, partnership, or other ownership interest or other equity
securities except for Permitted Investments.

 

5.9                               Tax Returns and Payments; Pension
Contributions.  Co-Borrower has timely filed all required tax returns and
reports, and Co-Borrower has timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Co-Borrower except to the
extent such taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

To the extent Co-Borrower defers payment of any contested taxes, Co-Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.”  Co-Borrower is unaware of any claims or adjustments proposed for any of
Co-Borrower’s prior tax years which could result in additional taxes becoming
due and payable by Co-Borrower.  Co-Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Co-Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Co-Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

5.10                        Use of Proceeds.  Co-Borrower shall use the proceeds
of the Credit Extensions solely as working capital, and to fund its general
business requirements and not for personal, family, household or agricultural
purposes.

 

5.11                        Full Disclosure.  No written representation,
warranty or other statement of Co-Borrower in any certificate or written
statement given to Bank, as of the date such representation, warranty, or other
statement was made, taken together with all such written certificates and
written statements given to Bank, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
by Bank that the projections and forecasts provided by Co-Borrower in good faith
and based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).

 

5.12                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Co-Borrower’s
knowledge or awareness, to the “best of” Co-Borrower’s knowledge, or with a
similar qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer.

 

6                                         AFFIRMATIVE COVENANTS

 

Co-Borrowers shall do all of the following:

 

6.1                               Government Compliance.

 

(a)                                 Maintain their and all their Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on a
Co-Borrower’s business or operations.  Each Co-Borrower shall comply, and have
each Subsidiary comply, in all material respects, with all laws, ordinances and
regulations to which it is subject.

 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by a Co-Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Bank in
the Collateral, including without limitation, the Governmental Approvals from
the Food and Drug Administration (the “FDA”).  Co-Borrowers shall promptly
provide copies of any such obtained Governmental Approvals to Bank.

 

6.2                               Financial Statements, Reports, Certificates. 
Provide Bank with the following:

 

(a)                                 Company Prepared Financial Statements.  As
soon as available, but no later than thirty (30) days after the last day of each
month, a company prepared consolidated and consolidating balance sheet and
income statement covering Co-Borrowers’ and each of their Subsidiary’s
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Company Prepared Financial Statements”); provided
however (i) for March, June and September, such Company Prepared Financial
Statements shall be delivered to

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

Bank no later than forty five (45) days after the last day of each such month
and (ii) for December, such Company Prepared Financial Statements shall be
delivered to Bank no later than ninety (90) days after the last day of such
month

 

(b)                                 Compliance Certificate.  Within thirty (30)
days after the last day of each month and together with the Company Prepared
Financial Statements, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month, Co-Borrowers
were in full compliance with all of the terms and conditions of this Agreement,
and setting forth such other information as Bank may reasonably request;
provided however (i) for March, June and September, such Compliance Certificate
shall be delivered to Bank no later than forty five (45) days after the last day
of each such month and (ii) for December, such Compliance Certificate shall be
delivered to Bank no later than ninety (90) days after the last day of such
month.

 

(c)                                  Annual Operating Budget and Financial
Projections.  Within thirty (30) days after the end of Co-Borrowers’ fiscal year
and contemporaneously with any updates or amendments thereto, (i) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year, and (ii) annual financial
projections for the following fiscal year (on a quarterly basis) as approved by
each Co-Borrower’s board of directors, together with any related business
forecasts used in the preparation of such annual financial projections;

 

(d)                                 Annual Audited Financial Statements.  As
soon as available, but no later than one hundred eighty (180) days after the
last day of Co-Borrowers’ fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Bank; it being agreed and acknowledged that Ernst &
Young is acceptable to Bank;

 

(e)                                  Other Statements.  Within ten (10) days of
delivery, copies of all statements, reports and notices made available to each
Co-Borrower’s security holders or to any holders of Subordinated Debt;

 

(f)                                   SEC Filings.  Within ten (10) days of
filing, copies of all periodic and other reports, proxy statements and other
materials filed by such Co-Borrower with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be. 
Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such Co-Borrower posts such documents, or
provides a link thereto, on such Co-Borrower’s website on the Internet at such
Co-Borrower’s website address; provided, however, Co-Borrower shall promptly
notify Bank in writing (which may be by electronic mail) of the posting of any
such documents;

 

(g)                                  Legal Action Notice.  A prompt report of
any legal actions pending or threatened in writing against a Co-Borrower or any
of its Subsidiaries that could result in damages or costs to a Co-Borrower or
any of its Subsidiaries of, individually or in the aggregate, Two Hundred
Thousand Dollars ($200,000) or more; and

 

(h)                                 Other Financial Information.  Other
financial information reasonably requested by Bank.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between a Co-Borrower and its Account Debtors shall follow such
Co-Borrower’s customary practices as they exist at the Effective Date. 
Co-Borrowers must promptly notify Bank of all returns, recoveries, disputes and
claims that involve more than Two Hundred Thousand Dollars ($200,000).

 

6.4                               Taxes; Pensions.  Timely file, and require
each of their Subsidiaries to timely file, all required tax returns and reports
and timely pay, and require each of their Subsidiaries to timely pay, all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by a Co-Borrower and each of its Subsidiaries, except for deferred payment
of any taxes contested pursuant to the terms of Section 5.9 hereof, and shall
deliver to Bank, on

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

 

6.5                               Insurance.

 

(a)                                 Keep their business and the Collateral
insured for risks and in amounts standard for companies in Co-Borrowers’
industry and location and as Bank may reasonably request.  Insurance policies
shall be in a form, with financially sound and reputable insurance companies
that are not Affiliates of Co-Borrowers, and in amounts that are reasonably
satisfactory to Bank.  All property policies shall have a lender’s loss payable
endorsement showing Bank as lender loss payee.  All liability policies shall
show, or have endorsements showing, Bank as an additional insured.  Bank shall
be named as lender loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral.

 

(b)                                 Ensure that proceeds payable under any
property policy are, at Bank’s option, payable to Bank on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Co-Borrowers shall have the option of applying
the proceeds of any casualty policy up to Two Hundred Thousand Dollars
($200,000) in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Bank has been granted a first priority security interest,
and (b) after the occurrence and during the continuance of an Event of Default,
all proceeds payable under such casualty policy shall, at the option of Bank, be
payable to Bank on account of the Obligations.

 

(c)                                  At Bank’s request, Co-Borrowers shall
deliver certified copies of insurance policies and evidence of all premium
payments.  Each provider of any such insurance required under this Section 6.5
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to Bank, that it will give Bank thirty
(30) days prior written notice before any such policy or policies shall be
materially altered or canceled.  If Co-Borrowers fail to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Bank deems prudent.

 

6.6                               Operating Accounts. Maintain their and their
Subsidiaries’ operating and other deposit accounts and securities accounts with
Bank and Bank’s Affiliates provided however, until May 13, 2018, Borrower may
maintain its existing depository accounts at Wells Fargo not subject to a
Control Agreement.

 

6.7                               FDA Approval.  If Borrower fails to achieve
the FDA Milestone on or prior to September 30, 2018, Co-Borrowers shall
immediately cash secure one hundred percent (100%) of the principal balance of
all outstanding Indebtedness under the Term Loan in the Pledged Account (a “Cash
Collateralization”) until such time that Co-Borrowers achieve the FDA Milestone
(the “Cash Collateralization Period”).  Co-Borrowers hereby authorize and direct
Bank to transfer to the Pledged Account an amount equal to one hundred percent
(100%) of the principal balance of all outstanding Indebtedness under the Term
Loan if Co-Borrowers fail to achieve the FDA Milestone on or prior to
September 30, 2018 it being understood that the foregoing authorization shall
constitute an immediate Cash Collateralization, irrespective of any delay by
Bank in effecting such transfer, to the extent that sufficient Co-Borrower funds
are then available for Bank to effect such transfer.

 

6.8                               Protection of Intellectual Property Rights.

 

(a)                                 (i) Protect, defend and maintain the
validity and enforceability of all Intellectual Property material to
Co-Borrower’s business; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to a Co-Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Provide written notice to Bank within ten
(10) days of entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public). 
Co-Borrowers shall take such steps as Bank reasonably requests to attempt to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (i) any Restricted License to be deemed “Collateral” and for Bank
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.

 

6.9                               Litigation Cooperation.  From the date hereof
and continuing through the termination of this Agreement, make available to
Bank, during normal business hours, without expense to Bank, Co-Borrowers and
their officers, employees and agents and Co-Borrowers’ books and records, to the
extent that Bank may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Bank with respect to any
Collateral or relating to a Co-Borrower.

 

6.10                        Access to Collateral; Books and Records.  At
reasonable times, on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), allow Bank, or
its agents, to inspect the Collateral and audit and copy any Co-Borrower’s
Books.  Such inspections or audits shall be conducted no more often than once
every twelve (12) months unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary.  The foregoing inspections and audits shall
be at Co-Borrowers’ expense, and the charge therefor shall be One Thousand
Dollars ($1,000) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event a Co-Borrower and Bank schedule an audit more than ten
(10) days in advance, and such Co-Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), such Co-Borrower shall pay Bank a
fee of $1,000 plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or rescheduling.

 

6.11                        Formation or Acquisition of Subsidiaries. 
Notwithstanding and without limiting the negative covenants contained in
Sections 7.3 and 7.7 hereof, at the time that a Co-Borrower forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Effective Date, such Co-Borrower shall (a) cause any such new Subsidiary that is
a Domestic Subsidiary to provide to Bank a joinder to the Loan Agreement to
cause any such new Subsidiary that is a Domestic Subsidiary to become a
Co-Borrower hereunder, together with such appropriate financing statements
and/or Control Agreements, all in form and substance satisfactory to Bank
(including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired Domestic
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest (to the extent constituting Collateral hereunder) in such new
Subsidiary, in form and substance satisfactory to Bank, and (c) provide to Bank
all other documentation in form and substance reasonably satisfactory to Bank,
which is reasonably requested in connection with the execution and delivery of
the applicable documentation referred to above.  Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.

 

6.12                        Further Assurances.  Execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Agreement. 
Deliver to Bank, within ten (10) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to have a
material effect on any of the Governmental Approvals or otherwise on the
operations of Co-Borrowers or any of their Subsidiaries.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

7                                         NEGATIVE COVENANTS

 

No Co-Borrower shall do any of the following without Bank’s prior written
consent:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, or otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment that is, in the reasonable judgment of
Co-Borrower, no longer economically practicable to maintain or useful in the
ordinary course of business of Co-Borrower; (c) consisting of Permitted Liens
and Permitted Investments; (d) consisting of the sale or issuance of any stock
of Co-Borrower permitted under Section 7.2 of this Agreement; (e) consisting of
Co-Borrower’s use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents; and
(f) of non-exclusive licenses for the use of the property of Co-Borrower or its
Subsidiaries in the ordinary course of business and licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States.

 

7.2                               Changes in Business, Management, Control, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses currently engaged in by each
Co-Borrower and such Subsidiary, as applicable, or reasonably related thereto;
(b) liquidate or dissolve; (c) (i) fail to provide notice to Bank of any Key
Person departing from or ceasing to be employed by such Co-Borrower within ten
(10) days after his or her departure from Co-Borrower; or (d) permit or suffer
any Change in Control.

 

Co-Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Thousand Dollars ($200,000) in Co-Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Two Hundred Thousand Dollars ($200,000) to a bailee at a location other than to
a bailee and at a location already disclosed in the Perfection Certificate,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization.  If Co-Borrower
intends to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of Two Hundred Thousand Dollars ($200,000) to a bailee, and
Bank and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Co-Borrower intends to deliver the
Collateral, then Co-Borrower will first receive the written consent of Bank, and
such bailee shall execute and deliver a bailee agreement in form and substance
satisfactory to Bank.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person (including,
without limitation, by the formation of any Subsidiary).  A Subsidiary may merge
or consolidate into another Subsidiary or into Co-Borrower.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, permit any Collateral not to be subject to
the first priority security interest granted herein, or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Co-Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Co-Borrower’s or any Subsidiary’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account except pursuant to the terms of Section 6.6 hereof.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

7.7                               Distributions; Investments.  (a) Pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock provided that (i) Co-Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Co-Borrower may pay dividends
solely in common stock; and (iii) Co-Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided that the aggregate amount
of all such repurchases does not exceed Two Hundred Thousand Dollars ($200,000)
per fiscal year; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Co-Borrower, except for transactions that are in the ordinary
course of Co-Borrower’s business, upon fair and reasonable terms that are no
less favorable to Co-Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.

 

7.9                               Subordinated Debt.  (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof, provide for earlier or greater
principal, interest, or other payments thereon, or adversely affect the
subordination thereof to Obligations owed to Bank.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to (a) meet the minimum funding
requirements of ERISA, (b) prevent a Reportable Event or Prohibited Transaction
as defined in ERISA, or (c) comply with the Federal Labor Standards Act, the
failure of any of the conditions in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Co-Borrower’s
business, or violate any other law or regulation, if the violation could
reasonably be expected to have a materials adverse effect on Co-Borrower’s
business or permit any Subsidiaries to do so; withdraw or permit any Subsidiary
to withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Co-Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

 

8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Co-Borrowers fail to
(a) make any payment of principal or interest on any Credit Extension when due,
or (b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day cure period shall
not apply to payments due on the Term Loan Maturity Date).  During the cure
period, the failure to make or pay any payment specified under clause
(b) hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

 

8.2                               Covenant Default.

 

(a)                                 Co-Borrowers fail or neglect to perform any
obligation in Sections 3.4, 6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.11, 6.12 or violate
any covenant in Section 7; or

 

(b)                                 Co-Borrowers fail or neglect to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

cured, have failed to cure the default within ten (10) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Co-Borrowers
be cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Co-Borrowers shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

 

8.3                               Material Adverse Change.  A Material Adverse
Change occurs;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of a Co-Borrower or of any
entity under the control of a Co-Borrower (including a Subsidiary) with a value
in excess of One Hundred Thousand Dollars ($100,000), or (ii) a notice of lien
or levy is filed against any of a Co-Borrower’s assets with a value in excess of
One Hundred Thousand Dollars ($100,000) by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Credit Extensions shall be made during
any ten (10) day cure period; or

 

(b)                                 (i) any material portion of a Co-Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents a Co-Borrower
from conducting all or any material part of its business;

 

8.5                               Insolvency.  (a) A Co-Borrower or any of its
Subsidiaries is unable to pay its debts (including trade debts) as they become
due or otherwise becomes insolvent; (b) a Co-Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against a Co-Borrower or any of its Subsidiaries and is not dismissed or stayed
within thirty (30) days (but no Credit Extensions shall be made while any of the
conditions described in clause (a) exist and/or until any Insolvency Proceeding
is dismissed);

 

8.6                               Other Agreements.  There is, under any
agreement to which a Co-Borrower or any Guarantor is a party with a third party
or parties, (a) any default resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount individually or in the aggregate in excess of Two Hundred Thousand
Dollars ($200,000); or (b) any breach or default by a Co-Borrower or Guarantor,
the result of which could have a material adverse effect on a Co-Borrower’s or
any Guarantor’s business;

 

8.7                               Judgments; Penalties.  One or more fines,
penalties or final judgments, orders or decrees for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Thousand
Dollars ($200,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
a Co-Borrower by any Governmental Authority, and the same are not, within ten
(10) days after the entry, assessment or issuance thereof, discharged,
satisfied, or paid, or after execution thereof, stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the satisfaction,
payment, discharge, stay, or bonding of such fine, penalty, judgment, order or
decree);

 

8.8                               Misrepresentations.  A Co-Borrower or any
Person acting for a  Co-Borrower makes any representation, warranty, or other
statement now or later in this Agreement, any Loan Document or in any writing
delivered to Bank or to induce Bank to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

 

8.9                               Subordinated Debt.  Any document, instrument,
or agreement evidencing any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person shall
be in breach thereof or contest in any manner the validity or enforceability
thereof or deny that it has any further liability

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

or obligation thereunder, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement; or

 

8.10                        Governmental Approvals.  Any Governmental Approval
shall have been (a) revoked, rescinded, suspended, modified in an adverse manner
or not renewed in the ordinary course for a full term or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) cause, or could reasonably be expected to cause,
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
a Co-Borrower or any of its Subsidiaries to hold such Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of a Co-Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

 

9                                         BANK’S RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.  Upon the occurrence and
during the continuance of an Event of Default, Bank may, without notice or
demand, do any or all of the following:

 

(a)                                 declare all Obligations immediately due and
payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Bank);

 

(b)                                 stop advancing money or extending credit for
Co-Borrowers’ benefit under this Agreement or under any other agreement between
Co-Borrowers and Bank;

 

(c)                                  demand that Co-Borrower (i) deposit cash
with Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then at least one hundred five percent (105.0%); and (y) if such
Letters of Credit are denominated in a Foreign Currency, then at least one
hundred ten percent (110.0%), of the Dollar Equivalent of the aggregate face
amount of all Letters of Credit remaining undrawn (plus all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Co-Borrowers shall forthwith deposit
and pay such amounts, and (ii) pay in advance all letter of credit fees
scheduled to be paid or payable over the remaining term of any Letters of
Credit;

 

(d)                                 terminate any FX Contracts;

 

(e)                                  verify the amount of, demand payment of and
performance under, and collect any Accounts and General Intangibles, settle or
adjust disputes and claims directly with Account Debtors for amounts on terms
and in any order that Bank considers advisable, and notify any Person owing a
Co-Borrower money of Bank’s security interest in such funds;

 

(f)                                   make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral.  Co-Borrowers shall assemble the Collateral if Bank
requests and make it available as Bank designates.  Bank may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred. 
Each Co-Borrower grants Bank a license to enter and occupy any of its premises,
without charge, to exercise any of Bank’s rights or remedies;

 

(g)                                  apply to the Obligations any (i) balances
and deposits of a Co-Borrower it holds, or (ii) any amount held by Bank owing to
or for the credit or the account of a Co-Borrower;

 

(h)                                 ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral.  Bank is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, a Co-Borrower’s labels, Patents, Copyrights,
mask works, rights of use of any name, trade secrets, trade

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

names, Trademarks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Bank’s exercise of its rights
under this Section, Co-Borrowers’ rights under all licenses and all franchise
agreements inure to Bank’s benefit;

 

(i)                                     place a “hold” on any account maintained
with Bank and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(j)                                    demand and receive possession of a
Co-Borrower’s Books; and

 

(k)                                 exercise all rights and remedies available
to Bank under the Loan Documents or at law or equity, including all remedies
provided under the Code (including disposal of the Collateral pursuant to the
terms thereof).

 

9.2                               Power of Attorney.  Each Co-Borrower hereby
irrevocably appoints Bank as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to:  (a) endorse
Co-Borrower’s name on any checks or other forms of payment or security; (b) sign
Co-Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Bank determines
reasonable; (d) make, settle, and adjust all claims under Co-Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Bank or a third party as the
Code permits.  Each Co-Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Co-Borrower’s name on any documents necessary to
perfect or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder.  Bank’s foregoing appointment as each Co-Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

 

9.3                               Protective Payments.  If a Co-Borrower fails
to obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which such Co-Borrower is obligated to
pay under this Agreement or any other Loan Document or which may be required to
preserve the Collateral, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral.  Bank will use commercially
reasonable efforts to provide Co-Borrowers with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

 

9.4                               Application of Payments and Proceeds Upon
Default.  If an Event of Default has occurred and is continuing, Bank shall have
the right to apply in any order any funds in its possession, whether from
Co-Borrowers’ account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations.  Bank shall pay any surplus to Co-Borrowers by credit to the
Designated Deposit Account or to other Persons legally entitled thereto;
Co-Borrowers shall remain liable to Bank for any deficiency.  If Bank, directly
or indirectly, enters into a deferred payment or other credit transaction with
any purchaser at any sale of Collateral, Bank shall have the option, exercisable
at any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

9.5                               Bank’s Liability for Collateral.  So long as
Bank complies with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Bank, Bank shall not be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other
Person.  Co-Borrowers bear all risk of loss, damage or destruction of the
Collateral.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

9.6                               No Waiver; Remedies Cumulative.  Bank’s
failure, at any time or times, to require strict performance by Co-Borrowers of
any provision of this Agreement or any other Loan Document shall not waive,
affect, or diminish any right of Bank thereafter to demand strict performance
and compliance herewith or therewith.  No waiver hereunder shall be effective
unless signed by the party granting the waiver and then is only effective for
the specific instance and purpose for which it is given.  Bank’s rights and
remedies under this Agreement and the other Loan Documents are cumulative.  Bank
has all rights and remedies provided under the Code, by law, or in equity. 
Bank’s exercise of one right or remedy is not an election and shall not preclude
Bank from exercising any other remedy under this Agreement or other remedy
available at law or in equity, and Bank’s waiver of any Event of Default is not
a continuing waiver.  Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

9.7                               Demand Waiver.  Each Co-Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Bank on which such Co-Borrower is liable.

 

9.8                               Co-Borrower Liability.  Either Co-Borrower
may, acting singly, request Advances hereunder.  Each Co-Borrower hereby
appoints the other as agent for the other for all purposes hereunder, including
with respect to requesting Advances hereunder.  Each Co-Borrower hereunder shall
be jointly and severally obligated to repay all Advances made hereunder,
regardless of which Co-Borrower actually receives said Advance, as if each
Co-Borrower hereunder directly received all Advances.  Each Co-Borrower waives
(a) any suretyship defenses available to it under the Code or any other
applicable law, including, without limitation, the benefit of California Civil
Code Section 2815 permitting revocation as to future transactions and the
benefit of California Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845,
2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right to require Bank to:
(i) proceed against any Co-Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy.  Bank may exercise or
not exercise any right or remedy it has against any Co-Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Co-Borrower’s liability.  Notwithstanding any other
provision of this Agreement or other related document, each Co-Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Co-Borrower to the rights of Bank under
this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Co-Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Co-Borrower with respect to the Obligations in connection with this Agreement
or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Co-Borrower with respect to the Obligations in connection with this Agreement
or otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 9.8 shall be null and void.  If
any payment is made to a Co-Borrower in contravention of this Section 9.8., such
Co-Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

 

10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Co-Borrowers may change their mailing or electronic mail address
or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16

--------------------------------------------------------------------------------


 

If to Co-Borrowers:

 

 

 

 

DOVA PHARMACEUTICALS, INC., on behalf of all Co-Borrowers

 

 

240 Leigh Farm Road, Suite 245

 

 

Durham, NC 27707

 

 

Attn:  Mark Hahn, CFO

 

 

Email:  mhahn@dova.com

 

 

 

With a copy to:

 

DOVA PHARMACEUTICALS, INC., on behalf of all Co-Borrowers

 

 

240 Leigh Farm Road, Suite 245

 

 

Durham, NC 27707

 

 

Attn:  General Counsel

 

 

 

If to Bank:

 

SILICON VALLEY BANK

 

 

3475 Piedmont Road, Suite 560

 

 

Atlanta, GA 30305

 

 

Attn:  Scott McCarty

 

 

Email:  smccarty@svb.com

 

11                                  CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND
JUDICIAL REFERENCE

 

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of
law.  Co-Borrowers and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Each Co-Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and each Co-Borrower hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court.  Each Co-Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such Co-Borrower at the address set forth in, or subsequently
provided by such Co-Borrower in accordance with, Section 10 of this Agreement
and that service so made shall be deemed completed upon the earlier to occur of
such Co-Borrower’s actual receipt thereof or three (3) days after deposit in the
U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH CO-BORROWER AND BANK
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. 
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17

--------------------------------------------------------------------------------


 

appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief.  The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

 

This Section 11 shall survive the termination of this Agreement.

 

12                                  GENERAL PROVISIONS

 

12.1                        Termination Prior to Term Loan Maturity Date;
Survival.  All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations have been satisfied.  So long as Co-Borrowers have satisfied
their Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement), this Agreement may be terminated prior to the Term Loan Maturity
Date by Co-Borrowers, effective three (3) Business Days after written notice of
termination is given to Bank.  Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination.

 

12.2                        Successors and Assigns.  This Agreement binds and is
for the benefit of the successors and permitted assigns of each party.  No
Co-Borrower may assign this Agreement or any rights or obligations under it
without Bank’s prior written consent (which may be granted or withheld in Bank’s
discretion).  Bank has the right, without the consent of or notice to
Co-Borrowers, to sell, transfer, assign, negotiate, or grant participation in
all or any part of, or any interest in, Bank’s obligations, rights, and benefits
under this Agreement and the other Loan Documents; provided that so long as no
Event of Default has occurred and is continuing, Bank shall not assign its
rights hereunder to (i) a direct competitor of Co-Borrowers (as determined by
the mutual agreement of Co-Borrowers and Bank) or (ii) a hedge or private equity
fund that primarily invests in distressed debt.

 

12.3                        Indemnification.  Co-Borrowers agree to indemnify,
defend and hold Bank and its directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Bank (each, an “Indemnified
Person”) harmless against:  (i) all obligations, demands, claims, and
liabilities (collectively, “Claims”) claimed or asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and
(ii) all losses or expenses (including Bank Expenses) in any way suffered,
incurred, or paid by such Indemnified Person as a result of, following from,
consequential to, or arising from transactions between Bank and Co-Borrowers
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

 

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.4                        Time of Essence.  Time is of the essence for the
performance of all Obligations in this Agreement.

 

12.5                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.6                        Correction of Loan Documents.  Bank may correct
patent errors and fill in any blanks in the Loan Documents consistent with the
agreement of the parties.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18

--------------------------------------------------------------------------------


 

12.7                        Amendments in Writing; Waiver; Integration.  No
purported amendment or modification of any Loan Document, or waiver, discharge
or termination of any obligation under any Loan Document, shall be enforceable
or admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

12.8                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.

 

12.9                        Confidentiality.  In handling any confidential
information, Bank shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made:
(a) to Bank’s Subsidiaries or Affiliates (such Subsidiaries and Affiliates,
together with Bank, collectively, “Bank Entities”); (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however, Bank shall use its best efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Bank’s regulators or as
otherwise required in connection with Bank’s examination or audit; (e) as Bank
considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein.  Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Co-Borrowers.  The provisions of the immediately
preceding sentence shall survive termination of this Agreement.

 

12.10                 Attorneys’ Fees, Costs and Expenses.  In any action or
proceeding between Co-Borrowers and Bank arising out of or relating to the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.

 

12.11                 Electronic Execution of Documents.  The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

 

12.12                 Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

 

12.13                 Construction of Agreement.  The parties mutually
acknowledge that they and their attorneys have participated in the preparation
and negotiation of this Agreement.  In cases of uncertainty this Agreement shall
be construed without regard to which of the parties caused the uncertainty to
exist.

 

12.14                 Relationship.  The relationship of the parties to this
Agreement is determined solely by the provisions of this Agreement.  The parties
do not intend to create any agency, partnership, joint venture, trust, fiduciary
or other relationship with duties or incidents different from those of parties
to an arm’s-length contract.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19

--------------------------------------------------------------------------------


 

12.15                 Third Parties.  Nothing in this Agreement, whether express
or implied, is intended to: (a) confer any benefits, rights or remedies under or
by reason of this Agreement on any persons other than the express parties to it
and their respective permitted successors and assigns; (b) relieve or discharge
the obligation or liability of any person not an express party to this
Agreement; or (c) give any person not an express party to this Agreement any
right of subrogation or action against any party to this Agreement.

 

13                                  DEFINITIONS

 

13.1                        Definitions.  As used in the Loan Documents, the
word “shall” is mandatory, the word “may” is permissive, the word “or” is not
exclusive, the words “includes” and “including” are not limiting, the singular
includes the plural, and numbers denoting amounts that are set off in brackets
are negative.  As used in this Agreement, the following capitalized terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Co-Borrowers.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Start Date” is May 13, 2019; provided, however, if Co-Borrowers
achieve the Revenue Milestone, then the Amortization Start Date shall
automatically, and with no further action required by the parties hereto, be
extended to November 13, 2019.

 

“Applicable Number” is twenty four (24); provided, however, if Co-Borrowers
achieves the Revenue Milestone, then the Applicable Number shall automatically,
with no further action required by the parties hereto, be increased to thirty
(30).

 

“Authorized Signer” is any individual listed in a Co-Borrower’s Borrowing
Resolution who is authorized to execute the Loan Documents on behalf of
Co-Borrowers.

 

“Bank” is defined in the preamble hereof.

 

“Bank Entities” is defined in Section 12.9.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Co-Borrowers.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed, and if any determination of a “Business Day” shall relate to an FX
Contract, the term “Business Day” shall mean a day on which dealings are carried
on in the country of settlement of the Foreign Currency.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20

--------------------------------------------------------------------------------


 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of twenty-five percent (25%) or more of the ordinary voting power
for the election of directors of Co-Borrower (determined on a fully diluted
basis) other than by the sale of Co-Borrower’s equity securities in a public
offering or to venture capital or private equity investors so long as
Co-Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction;
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of
Co-Borrower cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) at any time,
Co-Borrower shall cease to own and control, of record and beneficially, directly
or indirectly, one hundred percent (100)% of each class of outstanding capital
stock of each Subsidiary of each Co-Borrower free and clear of all Liens (except
Liens created by this Agreement).

 

“Claims” is defined in Section 12.3.

 

“Co-Borrower(s)” is defined in the preamble hereof.

 

“Co-Borrower’s Books” are all of a Co-Borrower’s books and records including
ledgers, federal and state tax returns, records regarding such Co-Borrower’s
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Co-Borrowers
described on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Company Prepared Financial Statements” is defined in Section 6.2(a).

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21

--------------------------------------------------------------------------------


 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which a Co-Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which a Co-Borrower maintains a
Securities Account or a Commodity Account, such Co-Borrower, and Bank pursuant
to which Bank obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is the Term Loan or any other extension of credit by Bank for
Co-Borrowers’ benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number XXXXXXXXXX, maintained by Dova with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is defined in the preamble hereof.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22

--------------------------------------------------------------------------------


 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“FDA” means the Food and Drug Administration.

 

“FDA Milestone” means Co-Borrowers delivery of evidence to Bank in a manner
satisfactory to Bank in its reasonable discretion that Dova has received full
regulatory approval for the initial chronic liver disease indication for the New
Drug Application submission of Avatrombopag.

 

“Final Payment” is a payment (in addition to and not a substitution for the Term
Loan Payments) due on the earliest to occur of (a) the Term Loan Maturity Date,
(b) the acceleration of the Term Loan, or (c) the prepayment of the Term Loan,
equal to the original aggregate principal amount of the Term Loan multiplied by
the Final Payment Percentage.

 

“Final Payment Percentage” is (i) three percent (3.00%) if the Term Loan is
repaid on or prior to the Amortization Start Date, or (ii) ten percent (10.00%)
if the Term Loan is not repaid on or prior to the Amortization Start Date.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Co-Borrowers which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between a Co-Borrower and
Bank under which Co-Borrower commits to purchase from or sell to Bank a specific
amount of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Bank.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23

--------------------------------------------------------------------------------


 

“Indemnified Person” is defined in Section 12.3.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:

 

(a)                                 its Copyrights, Trademarks and Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all internet domain names;

 

(d)                                 any and all source code;

 

(e)                                  any and all design rights which may be
available to such Person;

 

(f)                                   any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above;

 

(g)                                  all registrations, applications,
amendments, renewals and extensions of any of the Copyrights, Trademarks,
Patents, or other Intellectual Property; and

 

(h)                                 any and all goodwill of the Co-Borrowers
connected with any of the foregoing.

 

“Interest-Only Period” is the period of time from the Effective Date through
April 30, 2019; provided, however, if Co-Borrowers achieve the Revenue
Milestone, then the Interest-Only Period shall automatically, with no further
action required by the parties hereto, be extended through October 31, 2019.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Co-Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is any of a Co-Borrower’s (a) Chief Executive Officer, who is Alex
Sapir as of the Effective Date, and (b) Chief Financial Officer, who is Mark
Hahn as of the Effective Date.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Pledge Agreement, any subordination agreement, any note, or notes or guaranties
executed by a Co-Borrower or any Guarantor, and any other present or future
agreement by a Co-Borrower and/or any Guarantor with or for the benefit of Bank
in connection with this Agreement, all as amended, restated, or otherwise
modified.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24

--------------------------------------------------------------------------------


 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of a Co-Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

“Obligations” are Co-Borrowers’ obligations to pay when due any debts,
principal, interest, fees, Bank Expenses, and other amounts Co-Borrowers owe
Bank now or later, whether under this Agreement, the other Loan Documents, or
otherwise, including, without limitation, all obligations relating to letters of
credit (including reimbursement obligations for drawn and undrawn letters of
credit), cash management services, and foreign exchange contracts, if any, and
including interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Co-Borrowers assigned to Bank, and to perform
Co-Borrowers’ duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)                                 Co-Borrowers’ Indebtedness to Bank under
this Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and shown on the Perfection Certificate;

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(f)                                   Indebtedness secured by Liens permitted
under clauses (a) and (c) of the definition of “Permitted Liens” hereunder;

 

(g)                                  Unsecured Indebtedness with respect to
American Express corporate credit cards not exceeding Six Hundred Thousand
Dollars ($600,000) in the aggregate outstanding at any time;

 

(h)                                 other Indebtedness not otherwise permitted
by Section 7.4 not exceeding Two Hundred Thousand Dollars ($200,000) in the
aggregate outstanding at any time; and

 

(i)                                     extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(h) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon a
Co-Borrower or its Subsidiary, as the case may be.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

25

--------------------------------------------------------------------------------


 

“Permitted Investments” are:

 

(a)                                 Investments (including, without limitation,
Subsidiaries) existing on the Effective Date and shown on the Perfection
Certificate;

 

(b)                                 Investments consisting of Cash Equivalents;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of a Co-Borrower;

 

(d)                                 Investments consisting of deposit accounts
in which Bank has a perfected security interest;

 

(e)                                  Investments accepted in connection with
Transfers permitted by Section 7.1;

 

(f)                                   Investments consisting of the creation of
a Subsidiary for the purpose of consummating a merger transaction permitted by
Section 7.3 of this Agreement, which is otherwise a Permitted Investment;

 

(g)                                  Investments (i) by a Co-Borrower in another
Co-Borrower, (ii) by a Co-Borrower in Subsidiaries not to exceed Two Hundred
Thousand Dollars ($200,000) in the aggregate in any fiscal year and (iii) by
Subsidiaries in other Subsidiaries not to exceed Two Hundred Thousand Dollars
($200,000) in the aggregate in any fiscal year or in a Co-Borrower;

 

(h)                                 Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of a Co-Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
such Co-Borrower’s Board of Directors;

 

(i)                                     Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(j)                                    Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business;
provided that this paragraph (j) shall not apply to Investments of a Co-Borrower
in any Subsidiary; and

 

(k)                                 other Investments not otherwise permitted by
Section 7.7 not exceeding Two Hundred Thousand Dollars ($200,000) in the
aggregate outstanding at any time.

 

“Permitted Liens” are:

 

(a)                                 Liens existing on the Effective Date and
shown on the Perfection Certificate or arising under this Agreement and the
other Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either (i) not due and payable or (ii) being
contested in good faith and for which a Co-Borrower maintains adequate reserves
on its Books, provided that no notice of any such Lien has been filed or
recorded under the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder;

 

(c)                                  purchase money Liens (i) on Equipment
(other than Financed Equipment) acquired or held by a Co-Borrower incurred for
financing the acquisition of the Equipment securing no more than Two Hundred
Thousand Dollars ($200,000) in the aggregate amount outstanding, or
(ii) existing on Equipment (other than Financed Equipment) when acquired, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26

--------------------------------------------------------------------------------


 

(d)                                 Liens of carriers, warehousemen, suppliers,
or other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens attach only to Inventory, securing liabilities in
the aggregate amount not to exceed Two Hundred Thousand Dollars ($200,000) and
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(e)                                  Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA);

 

(f)                                   Liens incurred in the extension, renewal
or refinancing of the indebtedness secured by Liens described in (a) through
(c), but any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase;

 

(g)                                  leases or subleases of real property
granted in the ordinary course of a Co-Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of a Co-Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Bank a security interest therein;

 

(h)                                 non-exclusive licenses of Intellectual
Property granted to third parties in the ordinary course of business, and
licenses of Intellectual Property that could not result in a legal transfer of
title of the licensed property that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States;

 

(i)                                     Liens arising from attachments or
judgments, orders, or decrees in circumstances not constituting an Event of
Default under Sections 8.4 and 8.7; and

 

(j)                                    Liens in favor of other financial
institutions arising in connection with a Co-Borrower’s deposit and/or
securities accounts held at such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit and/or
securities accounts.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledged Account” is the restricted account number XXXXXXXXXX, maintained by
Dova with Bank and subject to the Pledge Agreement.

 

“Pledge Agreement” means that certain Bank Services Cash Pledge Agreement
executed by Dova in favor of Bank dated as of the Effective Date.

 

“Prepayment Fee” shall be an additional fee, payable to Bank, with respect to
the Term Loan, upon the prepayment of the Term Loan in an amount equal to
(a) four percentage points (4.00%) of the outstanding principal amount of the
Term Loan prepaid if the prepayment is made prior to the first anniversary of
the Effective Date and when a Cash Collateralization Period is not in effect, or
(b) zero percentage points (0.00%) of the outstanding principal amount the Term
Loan prepaid if the prepayment is made (i) after the first anniversary of the
Effective Date or (ii) during the Cash Collateralization Period; provided
however, Bank shall waive the Prepayment Fee if the Term Loan is refinanced with
another credit facility with Bank.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27

--------------------------------------------------------------------------------


 

Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of each Co-Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which a Co-Borrower is the licensee (a) that prohibits or otherwise restricts a
Co-Borrower from granting a security interest in such Co-Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Bank’s right to sell any
Collateral.

 

“Revenue Milestone” means Dova’s delivery of evidence to Bank, satisfactory to
Bank in its sole discretion, that Dova has achieved at least [***] in net
revenue (determined in accordance with GAAP) for any trailing [***].

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is indebtedness incurred by a Co-Borrower subordinated to
all of such Co-Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of a Co-Borrower or
Guarantor.

 

“Term Loan” is defined in Section 2.1.1(a).

 

“Term Loan Maturity Date” is April 13, 2021; provided, however, if Co-Borrowers
achieve the Revenue Milestone, then the Term Loan Maturity Date shall
automatically, with no further action required by the parties hereto, be
extended to April 13, 2022.

 

“Term Loan Payment” is defined in Section 2.1.1(b).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28

--------------------------------------------------------------------------------


 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Co-Borrower connected
with and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

[Balance of Page Intentionally Left Blank]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWERS:

 

 

 

DOVA PHARMACEUTICALS, INC.

 

 

 

By

/s/ Mark Hahn

 

Name:

Mark Hahn

 

Title:

CFO

 

 

 

AKARX, INC.

 

 

 

By

/s/ Mark Hahn

 

Name:

Mark Hahn

 

Title:

Treasurer

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By

/s/ Nathan Meaux

 

Name:

Nathan Meaux

 

Title:

Vice President

 

 

[Signature Page to Loan and Security Agreement]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COLLATERAL DESCRIPTION

 

The Collateral consists of all of Co-Borrowers’ right, title and interest in and
to the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Co-Borrowers’ Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any equity
securities of AKARX, Inc owned by DOVA PHARMACEUTICALS, INC., (ii) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Co-Borrowers of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter, (iii) any
interest of Co-Borrowers as lessees or sublessees under a real property lease or
an Equipment lease if Co-Borrowers are prohibited by the terms of such lease
from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease (but only to
the extent that such prohibition is enforceable under all applicable laws
including, without limitation, the Code); provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by Co-Borrowers or Bank or (iv) any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property.  If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such Accounts and such other property of Co-Borrowers that
are proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Co-Borrowers have agreed not to encumber any of their Intellectual Property
without Bank’s prior written consent.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

 

FROM:

DOVA PHARMACEUTICALS, INC., on behalf of all Co-Borrowers

 

 

The undersigned authorized officer of DOVA PHARMACEUTICALS, INC., on behalf of
all Co-Borrowers (“Co-Borrowers”) certifies that under the terms and conditions
of the Loan and Security Agreement between Co-Borrowers and Bank (the
“Agreement”):

 

(1) Co-Borrowers are in complete compliance for the period ending
                with all required covenants except as noted below; (2) there are
no Events of Default; (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Co-Borrowers, and each of their Subsidiaries, has timely filed all required
tax returns and reports, and Co-Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by
Co-Borrowers except as otherwise permitted pursuant to the terms of Section 5. 9
of the Agreement; and (5) no Liens have been levied or claims made against
Co-Borrowers or any of their Subsidiaries relating to unpaid employee payroll or
benefits of which Co-Borrowers have not previously provided written notification
to Bank.

 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that
Co-Borrowers are not in compliance with any of the terms of the Agreement, and
that compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

 

Required

 

Complies

 

 

 

 

 

Company Prepared Financial Statements with Compliance Certificate

 

Monthly within 30 days*

 

Yes    No

Annual financial statement (CPA Audited) + CC

 

FYE within 180 days

 

Yes    No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes    No

Board approved projections

 

FYE within 30 days and as amended/updated

 

Yes    No

 

--------------------------------------------------------------------------------

* provided however (i) for March, June and September, such items shall be
delivered to Bank no later than forty five (45) days after the last day of each
such month and (ii) for December, such items shall be delivered to Bank no later
than ninety (90) days after the last day of such month.

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Co-Borrowers and to the Operating Documents of Co-Borrowers or any of their
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.

 

Yes

 

No

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

DOVA PHARMACEUTICALS, INC.

BANK USE ONLY

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

Date:

 

 

 

 

 

 

Compliance Status:

Yes

No

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

EXHIBIT C — LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS NOON EASTERN TIME

 

Fax To:

Date:

 

 

LOAN PAYMENT:

DOVA PHARMACEUTICALS, INC.; on behalf of all Co-Borrowers

 

 

From Account #

 

 

To Account #

 

(Deposit Account #)

(Loan Account #)

Principal $

 

 

and/or Interest $

 

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

(Loan Account #)

(Deposit Account #)

 

 

Amount of Term Loan $

 

 

 

 

 

All Co-Borrowers’ representations and warranties in the Loan and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

 

Authorized Signature:

 

 

Phone Number:

 

 

 

Print Name/Title:

 

 

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern Time

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

(For International Wire Only)

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

 

For Further Credit to:

 

 

Special Instruction:

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

Authorized Signature:

 

 

2nd Signature (if required):

 

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

 

Telephone #:

 

 

Telephone #:

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

BORROWING RESOLUTIONS

 

[g182041ks09i001.jpg]

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

DOVA PHARMACEUTICALS, INC.

DATE:

April 13, 2018

BANK:

SILICON VALLEY BANK

 

 

 

I hereby certify as follows, as of the date set forth above:

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.     Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth above. 
Such Certificate of Incorporation have not been amended, annulled, rescinded,
revoked or supplemented, and remain in full force and effect as of the date
hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized
to Add or
Remove
Signatories

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from Bank.

 

Execute Loan Documents.  Execute any loan documents Bank requires.

 

Grant Security.  Grant Bank a security interest in any of Borrower’s assets.

 

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

 

Apply for Letters of Credit.  Apply for letters of credit from Bank.

 

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

 

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.     The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the                            of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

BORROWING RESOLUTIONS

 

[g182041ks09i001.jpg]

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

AKARX, INC.

DATE:

April 13, 2018

BANK:

SILICON VALLEY BANK

 

 

 

I hereby certify as follows, as of the date set forth above:

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower.  
My title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.     Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth above. 
Such Certificate of Incorporation have not been amended, annulled, rescinded,
revoked or supplemented, and remain in full force and effect as of the date
hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized
to Add or
Remove
Signatories

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

Borrow Money.  Borrow money from Bank.

 

Execute Loan Documents.  Execute any loan documents Bank requires.

 

Grant Security.  Grant Bank a security interest in any of Borrower’s assets.

 

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

 

Apply for Letters of Credit.  Apply for letters of credit from Bank.

 

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

 

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.     The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the                            of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

[g182041ks11i001.jpg]

MARKETING CONSENT FORM

 

Marketing Consent Form

 

SVB Financial Group is proud of our business relationships and occasionally
likes to promote these relationships. We would like to use your company’s
information and logo for promotional and marketing purposes in SVB Financial
Group member businesses (collectively “SVB”) materials. While we would
appreciate your consent to all of the uses listed below, please review and
select all of the uses that you consent to below.

 

Approved Use(s)

 

Indicate your selection(s) by checking the boxes below

 

o          Marketing: You consent to SVB’s use of Company’s name, logo and
images provided to us in written and oral presentations, advertising, marketing
and PR materials, professional lists and websites.

 

o          Deal Terms: You consent to SVB’s inclusion of the size and type of
any loan or credit facility alongside your company’s name in any oral
presentations, advertising, marketing and PR materials, customer lists, and
websites.

 

o          Reference: You consent to SVB’s use of Company and representatives’
names as a reference for SVB.

 

o          Testimonial: You consent to SVB’s use of Company and representatives’
names and quotations in written and oral presentations, marketing and PR
materials, and websites. Our practice is to send you a draft of any quotation
concerning Company prior to publishing.

 

o          News release: You consent to SVB’s use of Company’s name, trademarks,
service marks, quotations and images provided to us in the SVB’s news releases
concerning Company. Our practice is to send you a draft of any news release
concerning Company prior to publishing.

 

Logos

 

In order to maintain the integrity of your logos, please provide them in:

 

· Full color and black and white versions, with or without taglines

· At least 300 dpi in PNG, EPS, TIF, or JPG formats (please do not send PDF or
website logos).

 

Names

 

Please make sure to print the Company name, and any individual names and titles
as you would like them displayed in materials or lists.

 

Company name

DOVA PHARMACEUTICALS, INC.

 

 

Additional names

 

 

[g182041ks11i002.gif]You grant to SVB a limited license to use the information
for the limited purposes above, which you can revoke upon written notice to SVB.
The signer below acknowledges that he or she has authority to bind the Company
to this consent. SVB will not be responsible for versions that were printed
prior to receiving notice revoking any such consent. Company is solely
responsible for defense and maintenance of its intellectual property.

 

Please contact your Relationship Advisor or SVB representative if you have any
questions.

 

Accepted or Agreed on Behalf Of Company or Yourself

 

Name

 

Title

 

Signature

 

Today’s date

April 13, 2018

Address

 

 

 

Phone number

 

Email

 

 

Return this completed form and any attachments to your Relationship Advisor or
SVB via email at logo@svb.com.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

©2014 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member
of FDIC and Federal Reserve System. SVB>, SVB>Find a way, SVB Financial Group,
and Silicon Valley Bank are registered trademarks. B_SAM-14-13427 rev. 06-25-14.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

[g182041ks11i001.jpg]

MARKETING CONSENT FORM

 

Marketing Consent Form

 

SVB Financial Group is proud of our business relationships and occasionally
likes to promote these relationships. We would like to use your company’s
information and logo for promotional and marketing purposes in SVB Financial
Group member businesses (collectively “SVB”) materials. While we would
appreciate your consent to all of the uses listed below, please review and
select all of the uses that you consent to below.

 

Approved Use(s)

 

Indicate your selection(s) by checking the boxes below

 

o          Marketing: You consent to SVB’s use of Company’s name, logo and
images provided to us in written and oral presentations, advertising, marketing
and PR materials, professional lists and websites.

 

o          Deal Terms: You consent to SVB’s inclusion of the size and type of
any loan or credit facility alongside your company’s name in any oral
presentations, advertising, marketing and PR materials, customer lists, and
websites.

 

o          Reference: You consent to SVB’s use of Company and representatives’
names as a reference for SVB.

 

o          Testimonial: You consent to SVB’s use of Company and representatives’
names and quotations in written and oral presentations, marketing and PR
materials, and websites. Our practice is to send you a draft of any quotation
concerning Company prior to publishing.

 

¨          News release: You consent to SVB’s use of Company’s name, trademarks,
service marks, quotations and images provided to us in the SVB’s news releases
concerning Company. Our practice is to send you a draft of any news release
concerning Company prior to publishing.

 

Logos

 

In order to maintain the integrity of your logos, please provide them in:

 

· Full color and black and white versions, with or without taglines

· At least 300 dpi in PNG, EPS, TIF, or JPG formats (please do not send PDF or
website logos).

 

Names

 

Please make sure to print the Company name, and any individual names and titles
as you would like them displayed in materials or lists.

 

Company name

AKARX, INC.

 

 

Additional names

 

 

[g182041ks11i002.gif]You grant to SVB a limited license to use the information
for the limited purposes above, which you can revoke upon written notice to SVB.
The signer below acknowledges that he or she has authority to bind the Company
to this consent. SVB will not be responsible for versions that were printed
prior to receiving notice revoking any such consent. Company is solely
responsible for defense and maintenance of its intellectual property.

 

Please contact your Relationship Advisor or SVB representative if you have any
questions.

 

Accepted or Agreed on Behalf Of Company or Yourself

 

Name

 

Title

 

Signature

 

Today’s date

April 13, 2018

Address

 

 

 

Phone number

 

Email

 

 

Return this completed form and any attachments to your Relationship Advisor or
SVB via email at logo@svb.com.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

©2014 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member
of FDIC and Federal Reserve System. SVB>, SVB>Find a way, SVB Financial Group,
and Silicon Valley Bank are registered trademarks. B_SAM-14-13427 rev. 06-25-14.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------